                Case 8:21-bk-10256-TA                  Doc 1 Filed 02/02/21 Entered 02/02/21 20:01:56                                      Desc
                                                       Main Document    Page 1 of 11

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                BioXXel, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  23832 Rockfield Boulevard, Suite 245
                                  Lake Forest, CA 92630
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Orange                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  30590 Cochise Circle Murrieta, CA 92563
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 8:21-bk-10256-TA                      Doc 1 Filed 02/02/21 Entered 02/02/21 20:01:56                                  Desc
                                                            Main Document    Page 2 of 11
Debtor    BioXXel, LLC                                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                 Case 8:21-bk-10256-TA                         Doc 1 Filed 02/02/21 Entered 02/02/21 20:01:56                                      Desc
                                                               Main Document    Page 3 of 11
Debtor    BioXXel, LLC                                                                                  Case number (if known)
          Name

10. Are any bankruptcy cases
    pending or being filed by a
                                            No
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                   Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50     million             $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
                Case 8:21-bk-10256-TA         Doc 1 Filed 02/02/21 Entered 02/02/21 20:01:56                               Desc
                                              Main Document    Page 4 of 11
Debtor   BioXXel, LLC                                                              Case number (if known)
         Name

                           $50,001 - $100,000                       $10,000,001 - $50   million            $1,000,000,001 - $10 billion
                           $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                           $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                 Case 8:21-bk-10256-TA                 Doc 1 Filed 02/02/21 Entered 02/02/21 20:01:56                                       Desc
                                                       Main Document    Page 5 of 11
Debtor    BioXXel, LLC                                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 2, 2021
                                                  MM / DD / YYYY


                             X                                                                            Josh Teeple
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X /s/ David A. Wood                                                           Date February 2, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David A. Wood
                                 Printed name

                                 MARSHACK HAYS LLP
                                 Firm name

                                 870 Roosevelt
                                 Irvine, CA 92620-3663
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (949) 333-7777                Email address      dwood@marshackhays.com

                                 272406 CA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                    Case 8:21-bk-10256-TA                            Doc 1 Filed 02/02/21 Entered 02/02/21 20:01:56                                             Desc
                                                                     Main Document    Page 6 of 11

 Fill in this information to identify the case:
 Debtor name BioXXel, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Avid Global                                                                                                                                                          $3,400,000.00
 Corporation
 C/O Counsel to Avid
 Global Corp.
 420 Exchange, Ste.
 270
 Irvine, CA 92602
 Catherine Van                                                                                                                                                          $200,000.00
 8 Sundown Pass
 Irvine, CA 92604
 Eastern Municipal                                                                                                                                                                $0.00
 Water District
 2270 Trumble Road
 Perris, CA 92570
 ExxelUSA, Inc.                                                                                                                                                           $45,000.00
 30590 Cochise
 Circle
 Murrieta, CA 92563
 International                                                                                                                                                          $100,000.00
 Pharmaceutical
 Distribution Co.,
 Ltd.
 30590 Cochise
 Circle
 Murrieta, CA 92563
 Law Office of Jack                                                                                                                                                       $50,000.00
 Bao Quoc Nguyen
 14361 Beach
 Boulevard, Suite 211
 Westminster, CA
 92683
 National Business                                                                                                                                                        $23,223.00
 Investigations
 dba MPS Security
 27247 Madison Ave,
 Suite 106
 Temecula, CA 92590


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 8:21-bk-10256-TA                            Doc 1 Filed 02/02/21 Entered 02/02/21 20:01:56                                             Desc
                                                                     Main Document    Page 7 of 11


 Debtor    BioXXel, LLC                                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Pharmaxx, Inc.                                                                                                                                                         $490,000.00
 -(Potential Insider)
 30590 Cochise
 Circle
 Murrieta, CA 92563
 Southern California                                                                                                                                                      $85,077.00
 Edison
 Business
 Customers
 P.O. Box 300
 Rosemead, CA
 91772
 Southern California                                                                                                                                                              $0.00
 Gas Co.
 Remittance
 Processing
 ML 711D
 1801 S. Atlantic
 Blvd.
 Monterey Park, CA
 91754
 Stream Kim Hicks                                                                                                                                                       $220,000.00
 Wrage & Alfaro, PC
 3403 Tenth Street,
 Suite 700
 Riverside, CA 92501
 Ware MalComb                                                                                                                                                             $12,000.00
 10 Edelman
 Irvine, CA 92618




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
          Case 8:21-bk-10256-TA                      Doc 1 Filed 02/02/21 Entered 02/02/21 20:01:56                                                   Desc
                                                     Main Document    Page 8 of 11
Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
State Bar No. & Email Address
David A. Wood
MARSHACK HAYS LLP
870 Roosevelt
Irvine, CA 92620-3663
(949) 333-7777 Fax: (949) 333-7778
California State Bar Number: 272406 CA
Email: dwood@marshackhays.com




     Debtor(s) appearing without an attorney
     Attorney for Debtor

                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                  CASE NO.:
            BioXXel, LLC
                                                                                  CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 3 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date: February 2, 2021
                                                                                         Signature of Debtor 1 - JOSH TEEPLE, CRO

Date:
                                                                                         Signature of Debtor 2 (joint debtor) ) (if applicable)

Date: February 2, 2021                                                                   /s/ David A. Wood
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
    Case 8:21-bk-10256-TA   Doc 1 Filed 02/02/21 Entered 02/02/21 20:01:56   Desc
                            Main Document    Page 9 of 11


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       BioXXel, LLC
                       23832 Rockfield Boulevard, Suite 245
                       Lake Forest, CA 92630


                       David A. Wood
                       MARSHACK HAYS LLP
                       870 Roosevelt
                       Irvine, CA 92620-3663


                       Office of the United States Trustee
                       411 W. Fourth Street
                       Suite 9041
                       Santa Ana, CA 92701
Case 8:21-bk-10256-TA   Doc 1 Filed 02/02/21 Entered 02/02/21 20:01:56   Desc
                        Main Document    Page 10 of 11



                   Avid Global Corporation
                   C/O Counsel to Avid Global Corp.
                   420 Exchange, Ste. 270
                   Irvine, CA 92602


                   Bref1 30590 Cochise LLC
                   26895 Aliso Creek Road, Suite B537
                   Aliso Viejo, CA 92656


                   Catherine Van
                   8 Sundown Pass
                   Irvine, CA 92604


                   Eastern Municipal Water District
                   2270 Trumble Road
                   Perris, CA 92570


                   ExxelUSA, Inc.
                   30590 Cochise Circle
                   Murrieta, CA 92563


                   International Pharmaceutical
                   Distribution Co., Ltd.
                   30590 Cochise Circle
                   Murrieta, CA 92563


                   Jennifer R. Tullius
                   Tullius Law Group
                   515 S. Flower Street, 18th Floor
                   Los Angeles, CA 90071


                   Law Office of Jack Bao Quoc Nguyen
                   14361 Beach Boulevard, Suite 211
                   Westminster, CA 92683
Case 8:21-bk-10256-TA   Doc 1 Filed 02/02/21 Entered 02/02/21 20:01:56   Desc
                        Main Document    Page 11 of 11



                   National Business Investigations
                   dba MPS Security
                   27247 Madison Ave, Suite 106
                   Temecula, CA 92590


                   Pharmaxx, Inc. -(Potential Insider)
                   30590 Cochise Circle
                   Murrieta, CA 92563


                   Southern California Edison
                   Business Customers
                   P.O. Box 300
                   Rosemead, CA 91772


                   Southern California Gas Co.
                   Remittance Processing
                   ML 711D
                   1801 S. Atlantic Blvd.
                   Monterey Park, CA 91754


                   Stream Kim Hicks Wrage & Alfaro, PC
                   3403 Tenth Street, Suite 700
                   Riverside, CA 92501


                   Ware MalComb
                   10 Edelman
                   Irvine, CA 92618
